Filed 10/4/16 Nguyen v. Applied Medical Resources CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


DA LOC NGUYEN,

     Plaintiff and Appellant,                                          G052207

         v.                                                            (Super. Ct. No. 30-2014-00748050)

APPLIED MEDICAL RESOURCES                                              OPINION
CORPORATION,

     Defendant and Respondent.


                   Appeal from an order of the Superior Court of Orange County, Robert J.
Moss, Judge. Appeal treated as a petition for writ of mandate. Petition granted in part
and denied in part. Request for judicial notice granted.
                   Quintilone & Associates and Richard E. Quintilone II; Law Offices of John
D. Trieu and John D. Trieu for Plaintiff and Appellant.
                   Jones Day, Steven M. Zadravecz and Edward S. Chang for Defendant and
Respondent.


                                          *                  *                  *
              Plaintiff Da Loc Nguyen appeals from the trial court’s order granting the
motion of his former employer, defendant Applied Medical Resources Corporation, to
compel arbitration based on an arbitration clause contained in his employment
application. The court ordered plaintiff to submit his individual claims to arbitration and
struck all class and representative claims except for the representative Private Attorney
                       1
General Act (PAGA) cause of action.
              Plaintiff contends the order is immediately appealable based on the death
knell doctrine, which makes an order terminating class allegations but allowing
individual claims to continue immediately appealable. He argues Munoz v. Chipotle
Mexican Grill, Inc. (2015) 238 Cal. App. 4th 291 (Munoz), which held that the death knell
doctrine is inapplicable where a PAGA cause of action remains, was wrongly decided
and should not be followed. We disagree but nevertheless treat the appeal as a petition
for writ of mandate.
              As to the merits of the appeal, plaintiff asserts the court erred in finding the
arbitration clause was not unconscionable, severing the cost provision, and dismissing the
class claims with prejudice. We reject all but the last argument. Based on the recent case
of Sandquist v. Lebo Automotive Inc. (2016) 1 Cal.5th 233 (Sandquist), on which we have
received supplemental briefing from the parties, the trial court erred in dismissing the
class claims because whether the arbitration provision contemplated class arbitration was
a question for the arbitrator to decide.
              We shall issue a peremptory writ of mandate commanding the trial court to
vacate that portion of its order dismissing the class claims to allow the arbitrator to decide

1
       “Under PAGA, ‘an “aggrieved employee” may bring a civil action personally and
on behalf of other current or former employees to recover civil penalties for Labor Code
violations. [Citation.] Of the civil penalties recovered, 75 percent goes to the Labor and
Workforce Development Agency, leaving the remaining 25 percent for the “aggrieved
employees.”’” (Miranda v. Anderson Enterprises, Inc. (2015) 241 Cal. App. 4th 196, 199,
fn. 1 (Miranda).)

                                              2
whether the arbitration clause permits arbitration on a class-wide basis. In all other
respects, the peremptory writ challenging the order compelling arbitration is denied. We
grant plaintiff’s request for judicial notice of the American Arbitration Association’s
(AAA) Employment Arbitration Rules and Mediation Procedures, amended and effective
June 1, 2009, Employment Arbitration Rules and Mediation Procedures, amended and
effective November 1, 2009, and Supplemental Rules for Class Arbitrations.
                                                I
                     FACTS AND PROCEDURAL BACKGROUND


              Defendant manufactures surgical products and sells or distributes them
nationwide. After plaintiff completed a job application, defendant hired him to work in
the production line of its surgical products.
              The application consisted of five pages. The first three pages asked for
general information such as address, phone number, education and work history. The last
two pages instructed the applicant in all capital letters to “PLEASE READ
CAREFULLY, INITIAL EACH [OF FOUR] PARAGRAPH[S] AND SIGN BELOW.”
Plaintiff signed the application after initialing all four of the paragraphs, including the
third one, which states: “I hereby agree to submit to binding arbitration all disputes and
claims arising out of or relating to the submission of this application. I further agree, in
the event that I am hired by the company, that all disputes that cannot be resolved by
informal internal resolution which might arise out of or relate to my employment with the
company, whether during or after that employment, will be submitted to binding
arbitration. I agree that such arbitration shall be conducted under the rules of the [AAA].
This application contains the entire agreement between the parties with regard to dispute
resolution, and there are no other agreements as to dispute resolution, either oral or
written. However, the company and I shall each pay one-half of the costs and expenses
of such arbitration, and each of us shall separately pay our counsel fees and expenses.

                                                3
The prevailing party shall be entitled to recover reasonable attorneys fees, costs, and
expenses. The arbitration shall be held in Orange County, California. It shall be
governed by California law without regard to California choice-of-law statutes, rules and
cases.”
               In 2014, plaintiff brought a putative class action against defendant,
asserting causes of action under the Labor Code, the Unlawful Competition Law, and
PAGA. The action sought unpaid overtime, meal and rest period compensation,
penalties, plus injunctive and other equitable relief.
               Counsel for both parties met on multiple occasions to discuss a potential
stipulation to submit the claims to arbitration and stay the PAGA cause of action.
Defendant offered to pay for the costs of arbitration, including the initiation fees and
compensation for the arbitrator, effectively agreeing to strike the cost splitting provision.
Plaintiff rejected it.
               Defendant moved to compel arbitration of the individual claims, strike the
class allegations, and stay the PAGA cause of action. Plaintiff opposed the motion.
               The trial court granted the motion, ordering plaintiff’s individual claims to
arbitration, striking or dismissing the class action allegations with prejudice, and directed
defendant to “pay all costs of the arbitration other than those that plaintiff would
necessarily pay in a court proceeding.” In doing so, it found: (1) the contract was still a
contract even if it may be one of adhesion because plaintiff was required to sign it in
order to obtain employment; (2) plaintiff was not credible in claiming he was “not fluent
in speaking or reading English,” as he states in his application “he has English as a
special skill or talent[,] . . . checked the appropriate boxes on the application which
require such an understanding, and . . . is a civil engineer trained in Australia”; (3) the
failure to attach or provide the AAA rules “may make the application procedurally
unconscionable” but not “substantial[ly] oppressive[] . . . [as i]t would seem unlikely that
a civil engineer, with six years of college, could not traverse the internet to find such

                                              4
rules[ a]nd, even if the application is procedurally unconscionable, it is not substantively
unconscionable”; (4) the costs provision was “easily severable” and did “not permeate the
application with substantive unconscionablity”; and (5) nothing in the arbitration
provision indicated “class actions or representative claims were included” and the words
used did not relate or arise out of other employees’ employment.
                                              II
                                       DISCUSSION


A. Appealability
              “An order compelling arbitration is not appealable.” (Garcia v. Superior
Court (2015) 236 Cal. App. 4th 1138, 1149.) Although “[r]eview of [such] an
order . . . ordinarily must await appeal from a final judgment entered after arbitration[,]
. . . [¶] . . . when warranted by the circumstances, immediate review of an order granting
a motion to compel arbitration may be obtained by a petition for writ of mandate.” (Ibid.)
Where appropriate, it is also attainable under the death knell doctrine, which “‘provides
that an order which allows a plaintiff to pursue individual claims, but prevents the
plaintiff from maintaining the claims as a class action, . . . is immediately appealable
because it “effectively r[ings] the death knell for the class claims.”’ [Citations.]
Appealability under the death knell doctrine requires ‘an order that (1) amounts to a de
facto final judgment for absent plaintiffs, under circumstances where (2) the persistence
of viable but perhaps de minimis individual plaintiff claims creates a risk no formal final
judgment will ever be entered.’” (Miranda, supra, 241 Cal.App.4th at p. 200.)
              The death knell doctrine does not apply in this case. “[O]rders that only
limit the scope of a class or the number of claims available to it are not similarly
tantamount to dismissal and do not qualify for immediate appeal under the death knell
doctrine; only an order that entirely terminates class claims is appealable.” (In re Baycol



                                              5
Cases I & II (2011) 51 Cal. 4th 751, 757-758, italics added (Baycol).) “Although the
only class claim has been dismissed, the representative PAGA claim remains and plaintiff
does not contend there are any putative class members who are not also aggrieved
employees for purposes of the PAGA claim. Accordingly, the order does not appear to
constitute a de facto final judgment for absent plaintiffs—the putative class
members/aggrieved employees under PAGA—because their PAGA claims remain
pending.” (Young v. Remx, Inc. (2016) 2 Cal.App.5th 630, 635 (Young).) That
distinguishes this case from Franco v. Athens Disposal Co., Inc. (2009) 171 Cal. App. 4th
1277, 1282, cited by plaintiff in his reply brief, where the order compelling arbitration
terminated all class claims, “effectively limiting the arbitration to [the] plaintiff’s
claims.” (Italics omitted.)
              “In any event, because of the remaining PAGA claim, plaintiff has not
established the second rationale for the death knell doctrine: that ‘“the persistence of
viable but perhaps de minimis individual plaintiff claims creates a risk no formal final
judgment will ever be entered.”’” (Young, supra, 2 Cal.App.5th at p. 635.) Young found
Munoz instructive on this issue. In Munoz, the plaintiff appealed from an order denying
class certification under the death knell doctrine. (Munoz, supra, 238 Cal.App.4th at p.
294.) Munoz dismissed the appeal, concluding the potential PAGA penalties incentivized
the plaintiff to continue with the litigation, thus eliminating any death knell effect. (Id. at
pp. 294, 309.) “Given the potential for recovery of significant civil penalties if the
PAGA claims are successful, as well as attorney fees and costs, plaintiffs have ample
financial incentive to pursue the remaining representative claims under the PAGA and,
thereafter, pursue their appeal from the trial court’s order denying class certification.
Denial of class certification where the PAGA claims remain in the trial court would not
have the ‘legal effect’ of a final judgment . . . .” (Munoz, at p. 311; accord, Young, at
p. 635.)



                                               6
              Plaintiff contends Munoz was “wrongly decided” and should not be
followed. We disagree.
              Contrary to plaintiff’s claim, Munoz did not set forth a “financial incentive”
rule that conflicts with Baycol. As Young explained, “[t]he focus of the death knell
doctrine is whether plaintiff has a sufficient incentive to proceed and here, as in Munoz,
the PAGA claim provides that incentive.” (Young, supra, 2 Cal.App.5th at p. 635.)
Plaintiff is correct that Baycol stated, “[i]f an order terminates class claims, but individual
claims persist, the order terminating class claims is immediately appealable
under . . . death knell doctrine.” (Baycol, supra, 51 Cal.4th at p. 762.) But the order here
did not “entirely terminate[ all] class claims” as required by Baycol for an order to be
appealable. (Id. at p. 758.) The action remained with respect to the issues related to, and
the rights of the putative class members under, the PAGA cause of action,
notwithstanding plaintiff’s claims to the contrary.
              Plaintiff maintains a PAGA claim “belong[s] to the state, not the putative
class members,” who “should not be required to await the outcome of [plaintiff’s] case in
order to appeal an order that is final to them” because as to them “the action has
terminated.” We disagree. “[I]f an employee plaintiff prevails in an action under the act
for civil penalties by proving that the employer has committed a Labor Code violation,
the defendant employer will be bound by the resulting judgment. Nonparty employees
may then, by invoking collateral estoppel, use the judgment against the employer to
obtain remedies other than civil penalties for the same Labor Code violations. If the
employer had prevailed, however, the nonparty employees, because they were not given
notice of the action or afforded any opportunity to be heard, would not be bound by the
judgment as to remedies other than civil penalties.” (Arias v. Superior Court (2009) 46
Cal. 4th 969, 987.)
              Plaintiff’s final concern is that the “putative class members must appeal
now or forever lose the right to appeal.” But Baycol rejected such an argument and held

                                              7
the death knell doctrine did not apply where there was no risk that “an individual plaintiff
may lack incentive to pursue his individual claims to judgment, thereby foreclosing any
possible appellate review of class issues[.]” (Baycol, supra, 51 Cal.4th at p. 758.)
              Plaintiff requests that we treat the appeal as a petition for writ of mandate.
“[W]rit review of orders compelling arbitration is proper in at least two circumstances:
(1) if the matters ordered arbitrated fall clearly outside the scope of the arbitration
agreement or (2) if the arbitration would appear to be unduly time consuming or
expensive.” (Zembsch v. Superior Court (2006) 146 Cal. App. 4th 153, 160.) In this case,
writ review is proper in order to avoid an arbitration based on erroneous rulings of law,
which may result in needless delay and expense.
              In Elijahjuan v. Superior Court (2012) 210 Cal. App. 4th 15 (Elijahjuan),
the court “conclude[d] that issuance of the writ is warranted in this unusual case. The
issue of arbitrability in this case is one of law and has been fully briefed. [Citation.]
Additionally, the record is adequate to consider the issues, and there is no indication the
trial court would be more than a nominal party. [Citation.] If we were to dismiss the
appeal, the ultimate reversal of the order would be inevitable, and would follow the
substantial expense of completing an arbitration. [Citations.] To dismiss the appeal and
require the parties to proceed to arbitration of nonarbitral claims would be
‘“‘unnecessarily dilatory and circuitous.’”’” (Id. at pp. 19–20.)
              A similar unusual or exceptional situation exists here in light of Sandquist,
supra, 1 Cal.5th 233, which held that under California contract law, whether an
arbitration clause contemplated arbitration of class actions as well as individual claims
may be for the arbitrator to decide rather than the trial court depending on the language
used. If the arbitration provision in this case required the arbitrator to decide whether the
clause included class arbitration, the trial court’s error in deciding the issue itself would
be reversible per se. But in order to reach that question, it must first be determined the
arbitration clause was valid and enforceable. To dismiss the appeal and allow the parties

                                               8
to arbitrate only plaintiff’s individual claims merely to have the resulting order vacated in
light of Sandquist would waste time and resources. Writ review is thus appropriate.


B. Applicability of the Federal Arbitration Act (FAA)
              At the outset, we address defendant’s contention the arbitration agreement
is governed by the Federal Arbitration Act (FAA). Defendant is correct.
              The FAA reflects a “‘liberal federal policy favoring arbitration,’” and the
“‘fundamental principle that arbitration is a matter of contract.’” (AT & T Mobility LLC
v. Concepcion (2011) 563 U.S. 333, 339 [131 S. Ct. 1740, 179 L. Ed. 2d 742].) Its main
purpose “‘is to “ensur[e] that private arbitration agreements are enforced according to
their terms”’” and it “preempts any state law rule that ‘“stand[s] as an obstacle to the
accomplishment of the FAA’s objectives.”’” (Carbajal v. CWPSC, Inc. (2016) 245
Cal. App. 4th 227, 237-238 (Carbajal).)
              “The FAA applies to any ‘contract evidencing a transaction involving
commerce’ that contains an arbitration provision. [Citations.] ‘[T]he phrase “‘involving
commerce’” in the FAA is the functional equivalent of the term “‘affecting commerce,’”
which is a term of art that ordinarily signals the broadest permissible exercise of
Congress’s commerce clause power.’ [Citations.] . . . [¶] [T]he United States Supreme
Court has identified ‘three categories of activity that Congress may regulate under the
commerce power: (1) the channels of interstate commerce, (2) the instrumentalities of
interstate commerce and persons or things in interstate commerce, and (3) those activities
having a substantial relation to interstate commerce.’ [Citations.] [¶] The party asserting
FAA preemption bears the burden to present evidence establishing a contract with the
arbitration provision affects one of these three categories of activity, and failure to do so
renders the FAA inapplicable.” (Carbajal, supra, 245 Cal.App.4th at p. 238.)
              Here, defendant presented the declaration of its in-house counsel, Cynthia
Bonner. Bonner attested that defendant designs and manufactures surgical products,

                                              9
which it sells and distributes worldwide, and that plaintiff worked on the production line
for those products. Plaintiff presented no contrary evidence and in fact failed to address
the issue at all. The uncontroverted evidence thus shows plaintiff’s employment with
defendant bears on interstate commerce such that it falls within the scope of the FAA.


C. Unconscionability
              Unconscionability “‘“refers to ‘“an absence of meaningful choice on the
part of one of the parties together with contract terms which are unreasonably favorable
to the other party.”’ [Citation.] As that formulation implicitly recognizes, the doctrine of
unconscionability has both a procedural and a substantive element, the former focusing
on oppression or surprise due to unequal bargaining power, the latter on overly harsh or
one-sided results.”’” (Baltazar v. Forever 21, Inc. (2016) 62 Cal. 4th 1237, 1243
(Balazar).) “The doctrine applies to arbitration agreements, even those governed by the
FAA.” (Carbajal, supra, 245 Cal.App.4th at p. 242.)
              “‘[T]here are degrees of procedural unconscionability. At one end of the
spectrum are contracts that have been freely negotiated by roughly equal parties, in which
there is no procedural unconscionability . . . . Contracts of adhesion that involve surprise
or other sharp practices lie on the other end of the spectrum. [Citation.] Ordinary
contracts of adhesion, although they are indispensable facts of modern life that are
generally enforced [citation], contain a degree of procedural unconscionability even
without any notable surprises, and “bear within them the clear danger of oppression and
overreaching.” [Citation.]’ [Citation.] We have instructed that courts must be
‘particularly attuned’ to this danger in the employment setting, where ‘economic pressure
exerted by employers on all but the most sought-after employees may be particularly
acute.’” (Balazar, supra, 62 Cal.App.4th at p. 1244.)
              Both procedural and substantive unconscionability must be present for the
court to refuse to enforce a contract under the doctrine of unconscionability although

                                             10
“they need not be present in the same degree.” (Baltazar, supra, 62 Cal.4th at p. 1243.)
Essentially, the court applies a sliding scale to the determination: “‘[T]he more
substantively oppressive the contract term, the less evidence of procedural
unconscionability is required to come to the conclusion that the term is unenforceable,
and vice versa.’” (Pinnacle Museum Tower Assn. v. Pinnacle Market Development (US),
LLC (2012) 55 Cal. 4th 223, 247 (Pinnacle).)
              “The ultimate issue in every case is whether the terms of the contract are
sufficiently unfair, in view of all relevant circumstances, that a court should withhold
enforcement.” (Sanchez v. Valencia Holding Co., LLC (2015) 61 Cal. 4th 899, 911-912;
see Baltazar, supra, 62 Cal.4th at p. 1245 [“[c]ommerce depends on the enforceability, in
most instances, of a duly executed written contract[;] [a] party cannot avoid a contractual
obligation merely by complaining that the deal, in retrospect, was unfair or a bad
bargain”].)
              The trial court’s unconscionability determination, absent conflicting
extrinsic evidence, is question of law subject to de novo review. (Pinnacle, supra, 55
Cal.4th at p. 236.) “‘However, where an unconscionability determination “is based upon
the trial court’s resolution of conflicts in the evidence, or on the factual inferences which
may be drawn therefrom, we consider the evidence in the light most favorable to the
court’s determination and review those aspects of the determination for substantial
evidence.”’” (Lhotka v. Geographic Expeditions, Inc. (2010) 181 Cal. App. 4th 816, 820-
821 (Lhotka).) “In keeping with California’s strong public policy in favor of arbitration,
any doubts regarding the validity of an arbitration agreement are resolved in favor of
arbitration.” (Ibid.)




                                             11
              1. Procedural Unconscionability
              Plaintiff contends the arbitration clause was procedurally unconscionable to
                  2
a “strong degree” because it was an adhesion contract offered on a take-it-or-leave-it
basis with no opportunity for negotiation, compounded by the failures to attach the AAA
rules or explain either the application or the meaning of the word “arbitration.” We
disagree.
              Defendant acknowledges the arbitration clause “was presented as a ‘take-it-
or-leave-it’ contract of adhesion in the employment context.” “The [employment
application] and its arbitration provision therefore contain at least some degree of
procedural unconscionability . . . .” (Carbajal, supra, 245 Cal.App.4th at p. 243.) But
that alone “establish[es] only a modest degree of procedural unconscionability.” (Id. at p.
244.)
              Carbajal, however, determined the level of unconscionability in that case
rose “to a moderate level because the Agreement requires Carbajal to arbitrate her claims
‘in accordance with the rules of the [AAA]’ without identifying which of AAA’s nearly
100 different sets of active rules will apply. Before requiring Carbajal to sign the
Agreement, CW Painting did not provide Carbajal a copy of the rules it thought would
govern, tell her where she could find a copy of the rules, offer to explain the arbitration
provision, or give her an opportunity to review any rules.” (Carbajal, supra, 245
Cal.App.4th at p. 244, fn. omitted.) Plaintiff highlights Carbajal in his reply brief.
              But a month after Carbajal was published, our Supreme Court in Baltazar,
supra, 62 Cal. 4th 1237, rejected a similar claim. Baltazar began by noting that “[t]he

2
       According to plaintiff, “the trial court conceded that the arbitration clause was
procedurally unconscionable” but failed to determine whether it was a strong or modest
showing. That is inaccurate. The court said the failure to attach or otherwise provide the
AAA rules “may make the application procedurally unconscionable” (italics added), but
even if it was, there was no substantive unconscionability. It thus never reached the issue
of whether any procedurally unconscionabilty was strong or mild.

                                             12
adhesive nature of the employment contract requires us to be ‘particularly attuned’ to [the
plaintiff’s] claim of unconscionability [citation], but we do not subject the contract to the
same degree of scrutiny as ‘[c]ontracts of adhesion that involve surprise or other sharp
practices’ [citation].” (Id. at p. 1245.) Plaintiff here does not claim he was lied to or
otherwise manipulated into signing the application. (Cf. ibid.)
              The plaintiff in Baltazar “argue[d] that a somewhat greater degree of
procedural unconscionability . . . warrant[ed] closer scrutiny of the substantive fairness of
the agreement’s terms—because Forever 21 did not provide Baltazar with a copy of the
AAA’s rules for arbitration of employment disputes, which, by the terms of the
arbitration agreement, govern any arbitration between the parties. Baltazar relies on
Trivedi [v. Curexo Technology Corp. (2010) 189 Cal. App. 4th 387, as does the plaintiff in
this case], which notes that ‘[n]umerous cases have held that the failure to provide a copy
of the arbitration rules to which the employee would be bound supported a finding of
procedural unconscionability.’ [Citation.] But in Trivedi itself and in each of the Court
of Appeal decisions cited therein, the plaintiff’s unconscionability claim depended in
some manner on the arbitration rules in question. [Citations.] These cases thus stand for
the proposition that courts will more closely scrutinize the substantive unconscionability
of terms that were ‘artfully hidden’ by the simple expedient of incorporating them by
reference rather than including them in or attaching them to the arbitration agreement.
[Citation.] Baltazar’s argument accordingly might have force if her unconscionability
challenge concerned some element of the AAA rules of which she had been unaware
when she signed the arbitration agreement. But her challenge to the enforcement of the
agreement has nothing to do with the AAA rules; her challenge concerns only matters
that were clearly delineated in the agreement she signed. Forever 21’s failure to attach
the AAA rules therefore does not affect our consideration of Baltazar’s claims of
substantive unconscionability.” (Baltazar, supra, 62 Cal.App.4th at p. 1246.)



                                             13
              The same applies here. Plaintiff does not claim anything was hidden in the
AAA rules. Rather, she contests only matters related to the agreement itself. Therefore,
following Baltazar, the failure to attach the applicable AAA rules did not increase the
procedural unconscionability of the application or its arbitration provision.
              Neither did the mere failure to explain the meaning of the word
“arbitration.” In Carbajal, we found the procedural unconscionability had “rise[n] to a
moderate level” based on several factors, one of which was that defendant had not
“offer[ed] to explain the arbitration provision.” (Carbajal, supra, 245 Cal.App.4th at p.
244.) All the other reasons related to the defendant’s conduct in not identifying,
providing, informing her where to find, or giving her an opportunity to read, the
applicable AAA rules. (Ibid.) Carmona v. Lincoln Millennium Car Wash, Inc. (2014)
226 Cal. App. 4th 74, 84-85 (Carmona), cited by plaintiff, is similar, finding a moderate
degree of procedural unconscionability where the defendant did not provide the
applicable AAA rules, an explanation of the meaning of arbitration, or, as to one plaintiff,
much time “to review the multipage employment agreement.”
              As to these cases, Baltazar removed the nonprovision or nonattachment of
the AAA rules as a basis for increasing the procedural unconscionablity level, leaving
only the failure to explain the meaning of arbitration. But “simply because a provision
within a contract of adhesion is not read or understood by the nondrafting party does not
justify a refusal to enforce it. The unbargained-for term may only be denied enforcement
if it is also substantively unreasonable.” (Gutierrez v. Autowest, Inc. (2003) 114
Cal. App. 4th 77, 88.)
              In Carmona, “[w]hat elevate[d] [that] case to a high degree of procedural
unconscionability . . . [wa]s the element of surprise regarding a key clause, the
enforceability clause. . . . The car wash companies hid the enforceability clause and the
entire confidentiality subagreement by failing to translate that portion of the agreement
into Spanish. Esteban and Matute Casco could not read English, yet the car wash

                                             14
companies provided the enforceability clause in English only. The car wash companies
evidently knew plaintiffs required Spanish translations because they provided some
translation. The record does not reveal why the car wash companies did not translate the
entirety of the employment agreement. In sum, with both oppression and surprise
present, there is no question the arbitration agreement was procedurally unconscionable.”
(Carmona, supra, 226 Cal.App.4th at p. 85.)
              Here, in contrast, the trial court specifically found “[p]laintiff’s assertion
that he is not fluent in speaking or reading English is not credible, as he indicates
otherwise in his application, attesting to the fact that he has English as a special skill or
talent. He checked the appropriate boxes on the application which require such an
understanding, and as he is a civil engineer trained in Australia.”
              We disregard plaintiff’s claims to the contrary because “[w]e must resolve
all conflicts in the evidence and draw every reasonable inference to support the trial
court’s ruling. [Citation.] Because neither side requested a statement of decision, we
also must presume the court made all necessary findings supported by substantial
evidence.” (Carbajal, supra, 245 Cal.App.4th at p. 244, fn. 3.) The court may have been
mistaken in finding plaintiff was a civil engineer, as his application shows he had only an
associate’s degree and not a bachelor’s degree, but that is irrelevant. The point was that
plaintiff knew enough English to obtain both an associate’s degree and go through four
years at a university in Australia, whether or not he had only been in the United States for
a few months, with this being his first job.
              For the above reasons, we are not persuaded by plaintiff’s factual
distinctions of this case from Roman v. Superior Court (2009) 172 Cal. App. 4th 1462
(Roman). Here, the degree of procedural unconscionability of the arbitration clause is not
“high,” as in Carmona. Nor does it rise to the level of “moderate” given that the failure
to explain the meaning of arbitration was only one out of several factors considered by



                                               15
                                3
both Carbajal and Carmona. That leaves the degree of procedural unconscionability of
the arbitration clause at “modest.” (See Carbajal, supra, 245 Cal.App.4th at p. 244.)


               2. Substantive Unconscionability
               Plaintiff argues the arbitration clause is substantively unconscionable
because it lacks mutuality, requires him to pay arbitration fees, gives defendant a “free
peek” at his claims, and fails to satisfy the requirements of Armendariz v. Foundation
Health Psychcare Services, Inc. (2000) 24 Cal. 4th 83 (Armendariz). We are not
persuaded.


                              a. Mutuality
               Plaintiff contends the arbitration clause lacks mutuality, referencing the
sentences beginning with the word “I” (e.g., “I hereby agree to submit to binding
arbitration”; “I further agree . . . that all disputes . . . which might arise out of or related to
my employment with the company . . . will be submitted to binding arbitration”; “I agree
that such arbitration shall be conducted under the rules of the [AAA]”). According to
him, such language requires only him but not defendant to submit to binding arbitration.
We disagree.
               One of the issues upon which review was granted in Baltazar was whether
“an arbitration clause in an employment application that provides ‘I agree to submit to
binding arbitration all disputes and claims arising out of the submission of this
application’ unenforceable as substantively unconscionable for lack of mutuality, or does
the language create a mutual agreement to arbitrate all such disputes? (See Roman[,



3
      Gutierrez v. Sea World LLC (S.D.Cal. Sept. 26, 2014, No. 14-CV-0131-BTM-
JMA) 2014 WL 4829087, cited by plaintiff, did not discuss the level of procedural
unconscionability created when an employer omits to explain an arbitration provision.
16
supra,] 172 Cal. App. 4th 1462.)” (Baltazar v. Forever 21, Inc., review granted Mar. 20,
2013, S208345.)
              Baltazar did not explicitly answer this question. (See Baltazar, supra, 62
Cal.4th at p. 1241 [“primary question before us is whether [a] clause [stating ‘that, in the
event a claim proceeds to arbitration, the parties are authorized to seek preliminary
injunctive relief in the superior court’] renders the arbitration agreement unconscionable,
and therefore unenforceable, because it unreasonably favors the employer”].) But it did
address the plaintiff’s argument “the arbitration agreement at issue is unfairly one-sided
because it lists only employee claims as examples of the types of claims that are subject
to arbitration.” (Id. at p. 1248.) Baltazar disagreed, stating: “The arbitration agreement
at issue here makes clear that the parties mutually agree to arbitrate all employment-
related claims: that is, ‘any claim or action arising out of or in any way related to the
hire, employment, remuneration, separation or termination of Employee.’ That provision
clearly covers claims an employer might bring as well as those an employee might
bring.” (Id. at p. 1249.)
              The arbitration clause in this case similarly provides for arbitration of “all
disputes and claims arising out of or relating to the submission of [the] application” and
“all disputes . . . which might arise out of or relate to my employment with the company.”
Under Baltazar, such language created a mutual agreement to arbitrate all employment
related disputes. (Baltazar, supra, 62 Cal.4th at p. 1249.)
              Baltazar is not entirely dispositive, however, because the agreement there
                                                                       4
apparently “provide[d] that the parties ‘mutually agree’ to arbitrate.” (Baltazar, supra,
62 Cal.4th at pp. 1241, 1248, 1249.) Nevertheless the opinion provides guidance and


4
       It is unclear if the words “mutually agree” were contained in the arbitration
agreement itself or if Baltazar was referring to its conclusion that the words used
indicated the agreement was mutual. The opinion does not quote the entire arbitration
provision.

                                             17
follows the reasoning of those appellate courts that have rejected plaintiff’s argument that
the language used in the arbitration clause lacks mutuality, and thus, is substantively
unconscionable. (See Tiri v. Lucky Chances, Inc. (2014) 226 Cal. App. 4th 231, 247
[“agreement requir[ing] arbitration for ‘any and all differences and/or legal disputes’
(whether by or against the employee or employer)” shows nearly unqualified
“mutuality . . . , and it is far more than the ‘“modicum of bilaterality”’ required by our
state Supreme Court in employment arbitration agreements”]; Roman, supra, 172
Cal.App.4th at p. 1473 [rejecting a holding that “the mere inclusion of the words ‘I agree’
by one party in an otherwise mutual arbitration provision destroys the bilateral nature of
the agreement”].)
              In Roman, supra, 172 Cal. App. 4th 1462, the employee signed a mandatory
predispute agreement containing an arbitration clause that provided: “‘I agree, in the
event I am hired by the company, that all disputes and claims that might arise out of my
employment with the company will be submitted to binding arbitration.’” (Id. at p.
1466.) The employee argued that the “‘I agree’” language manifested only a unilateral
obligation to arbitrate. Roman disagreed: “Absent some indicia in the agreement that
arbitration is limited to the employee’s claims against the employer, the use of the ‘I
agree’ language in an arbitration clause that expressly covers ‘all disputes’ creates a
mutual agreement to arbitrate all claims arising out of the applicant’s employment.”
(Ibid.)
              We also decline to find that “the mere inclusion of the words ‘I agree’ by
one party in an otherwise mutual arbitration provision destroys the bilateral nature of the
agreement.” (Roman, supra, 172 Cal.App.4th at p. 1473.) By agreeing that “all disputes
and claims arising out of or relating to the submission of [the] application” and “all
disputes that cannot be resolved by informal internal resolution which might arise out of
or relate to my employment with the company,” plaintiff was doing no more than
acknowledging that all disputes between him and defendant would be resolved through

                                             18
binding arbitration. No separate signature was required by defendant, as it was the
company that set binding arbitration of all disputes as a condition of plaintiff’s
employment. In short, there was a mutual obligation to arbitrate any and all employment-
related issues.
              Plaintiff urges us not to follow Roman because it was “wrongly decided,”
“never explained its reasons,” erroneously distinguished Higgins v. Superior Court
(2006) 140 Cal. App. 4th 1238 (Higgins), and should not have considered the public policy
favoring arbitration where the “I agree” language was not ambiguous. According to
plaintiff, the better rule is set forth in Higgins, which found unconscionable a unilateral
obligation to arbitrate where arbitration clause included both “‘I agree’” language and
allowed defendant to retain right to pursue certain legal remedies. (Id. at p. 1243.)
              The other cases cited by plaintiff are to the same effect. (O’Hare v.
Municipal Resources Consultants (2003) 107 Cal. App. 4th 267, 271 [lack of mutuality
found where arbitration provision reserved right of the employer to file an injunction
against the employee while requiring the employee to submit to arbitration for “[a]ny
claim . . . arising out of or relating to this Agreement, or the breach thereof, or your
employment by [employer], or the termination of your employment,” italics omitted];
Dunham v. Environmental Chemical Corp. (N.D.Cal. Aug. 16, 2006, No. C06-
03389JSW) 2006 WL 2374703, at p. *6 [employment agreement required the employee
to “arbitrate ‘all disputes incidental to employment’” while the employer “retain[ed] the
right ‘to pursue any remedy available to it under the law’ should [the employee] violate
the Trade Secrets Agreement”].) Here, in contrast, the arbitration clause did not contain
any similar language reserving to defendant the right to pursue legal remedies.
              In Zullo v. Superior Court (2011) 197 Cal. App. 4th 477, 486, on which
plaintiff also relies, the court found the arbitration policy one-sided where it “expressly
applies to any dispute arising out of the termination” because “disputes ‘arising out of the
termination’ of an employee are the very claims that ‘are virtually certain to be filed

                                              19
against, not by [the employer]’” and “add[ed] a nonexclusive list of the statutes and laws
to which it applies, all of which are of equal employment and nondiscrimination laws.”
(Id. at p. 486.) According to Zullo, “Employees bring actions under these laws.” (Ibid.)
But in Baltazar, the court rejected a similar contention that an arbitration agreement lacks
mutuality where it “lists only employee claims as examples of the types of claims that are
subject to arbitration.” (Baltazar, supra, 62 Cal.4th at p. 1248.) We need not discuss
Zullo’s continued viability in light of Baltazar, however, because the arbitration
provision in this case did not list any particular claims to which it applied. Rather, it
                                        5
applied to “all disputes and claims.”


                             b. Free Peek at Plaintiff’s Claims
              We also disagree with plaintiff’s contention that the arbitration provision is
substantively unconscionable because it provides defendant a free peek at his claims
before arbitration. The bilateral nature of the dispute resolution procedure distinguishes
the parties’ agreement from the employment contract analyzed in Nyulassy v. Lockheed
Martin Corp. (2004) 120 Cal. App. 4th 1267 (Nyulassy), on which plaintiff relies. In
Nyulassy, the agreement required only the plaintiff to arbitrate his employment claims
against his employer; the employer’s claims against the plaintiff arising out of the
employment contract were not subject to the arbitration agreement. (Id. at p. 1282.) The
court stated: “The employment agreement—in addition to compelling plaintiff to
arbitrate all of his disputes with defendant—requires him to submit to discussions with
his supervisors in advance of, and as a condition precedent to, having his dispute resolved
through binding arbitration. While on its face, this provision may present a laudable

5
        To support is contention the arbitration provision was bilateral, defendant asserts it
“has demanded arbitration against [plaintiff] before AAA, and that arbitration is currently
pending.” We do not consider this fact as our role is to review the record before the trial
court when it ruled (In re Zeth S. (2003) 31 Cal. 4th 396, 405), and the demand for
arbitration was not made until after it had done so.

                                              20
mechanism for resolving employment disputes informally, it connotes a less benign goal.
Given the unilateral nature of the arbitration agreement, requiring plaintiff to submit to an
employer-controlled dispute resolution mechanism (i.e., one without a neutral mediator)
suggests that defendant would receive a ‘free peek’ at plaintiff's case, thereby obtaining
an advantage if and when plaintiff were to later demand arbitration.” (Id. at pp. 1282–
1283.)
              But the arbitration provision here, aside from being bilateral, states that “all
disputes that cannot be resolved by informal internal resolution . . . will be submitted to
binding arbitration.” The provision does not “require” disputes be resolved through
“informal internal resolution,” which is not defined in the application, and nothing limits
such “informal internal resolution” to claims brought by the plaintiff—unlike the cases
cited by plaintiff. (See Nyulassy, supra, 120 Cal.App.4th at pp. 1282-1283; McKinney v.
Bonilla (S.D.Cal. July 16, 2010, No. 07CV2373 WQH (CAB) 2010 WL 2817179, p. *4;
Pokorny v. Quixstar, Inc. (9th Cir. 2010) 601 F.3d 987; see also Carmona, supra, 226
Cal.App.4th at p. 89 [unilateral “‘free peek’” provision contributed to substantive
unconscionability].)
              The arbitration agreement in Serpa v. California Surety Investigations, Inc.
(2013) 215 Cal. App. 4th 695 is similar to the one here. It provided “that if the dispute
‘cannot be resolved through informal internal efforts, I will submit’ the claim to binding
arbitration.” (Id. at p. 710.) The court found “‘informal internal efforts’ are not defined
in the agreement or the handbook, and there is no reasonable basis to infer the agreement
requires anything other than some informal notice of a grievance before proceeding to
arbitration. This case is thus far different from the provisions in Nyulassy, which the
court found unacceptable primarily because it was yet another employer-based
mechanism in an agreement permeated by unilateral provisions favoring the employer.
[Citation.] Moreover, to the extent the cited language is anything other than precatory, a
requirement that internal grievance procedures be exhausted before proceeding to

                                             21
arbitration is both reasonable and laudable in an agreement containing a mutual
obligation to arbitrate. It plainly does not ‘shock the conscience’ so as to vitiate the
arbitration agreement.” (Ibid.) Nor does the arbitration provision in this case.


                             c. Payment of Arbitration Fees
              Plaintiff asserts the arbitration provision is substantively unconscionable
because it requires him to pay half the costs of the arbitration without considering his
                                                                               6
ability to do so and misinforms him he had to pay all his own attorney fees. “[W]hen an
employer imposes mandatory arbitration as a condition of employment, the arbitration
agreement or arbitration process cannot generally require the employee to bear any type
of expense that the employee would not be required to bear if he or she were free to bring
the action in court.” (Armendariz, supra, 24 Cal.4th at pp. 110-111.) Recognizing this,
the trial court ordered defendant to “pay all costs of the arbitration other than those that
plaintiff would necessarily pay in a court proceeding.” It found “[t]he issue of the costs
provision is not a substantial issue” and “is a term easily severable” as it “does not
permeate the application with substantive unconscionability.”
              Defendant maintains the cost-splitting requirement cannot be severed
because “it is permeated with unconcionability” by lacking mutuality, giving defendant a
free peek at his claims, and failing to comply with Armendariz’s requirements. We have
already rejected plaintiff’s first two claims. As we shall discuss in the next section, his
last contention lacks merit as well.
              We review the trial court’s ruling on severance of an unconscionable
provision for abuse of discretion. (Lhotka, supra, 181 Cal.App.4th at pp. 820-821.)
Absent the fee-splitting provision, we ascertain no other possibly substantively

6
       Defendant points out the arbitration provision does not contain any language
requiring plaintiff to “pay . . . all of the fees for any attorney he hired” and that the
statement is from plaintiff’s declaration in opposition to the motion to compel arbitration.

                                              22
unconscionable provision in the arbitration clause. (See Armendariz, supra, 24 Cal.4th at
p. 124 [“If the illegality is collateral to the main purpose of the contract, and the illegal
provision can be extirpated from the contract by means of severance or restriction, then
such severance and restriction are appropriate”]; Lane v. Francis Capital Management,
LLC (2014) 224 Cal. App. 4th 676, 693 (Lane) [finding unconscionable provision
severable where arbitration agreement was not permeated with unconscionability].) The
trial court thus did not abuse its discretion in severing it.


                              d. Armendariz
               As an independent ground, plaintiff argues the arbitration clause fails to
satisfy the five minimum requirements set forth by Armendariz for a valid arbitration
agreement. Under Armendariz, “an arbitration agreement is lawful if it: ‘(1) provides for
neutral arbitrators, (2) provides for more than minimal discovery, (3) requires a written
award, (4) provides for all of the types of relief that would otherwise be available in
court, and (5) does not require employees to pay either unreasonable costs or any
arbitrators’ fees or expenses as a condition of access to the arbitration forum.’”
(Armendariz, supra, 24 Cal.4th at p. 102.) The arbitration provision here fulfilled these
conditions by incorporating by reference the AAA rules, specifically 12, 9,[7] 39b, 39d


7
       As Lane explains, “the rules of the AAA . . . give the arbitrator the authority ‘“to order
such discovery, by way of deposition, interrogatory, document production, or otherwise, as the
arbitrator considers necessary to a full and fair exploration of the issues in dispute, consistent
with the expedited nature of arbitration.”’ [Citation.] As to discovery sufficient to vindicate
unwaivable statutory rights, in Armendariz, the California Supreme Court concluded that by
agreeing to arbitrate statutory claims, the employer impliedly agreed to all discovery necessary to
adequately arbitrate the claims. [Citation.] The Roman court determined that ‘[t]here appears to
be no meaningful difference between the scope of discovery approved in Armendariz and that
authorized by the AAA employment dispute rules . . . . ’ [Citation.] Thus, whether implied or
in fact, the discovery permitted by the expressly referenced AAA rules satisfied the requirements
of Armendariz for arbitration of statutory claims. In short, the lack of an express provision for
discovery did not render the arbitration agreement substantively unconscionable.” (Lane, supra,
224 Cal.App.4th at pp. 692-693.)

                                                23
and 48, respectively. (Lane, supra, 224 Cal.App.4th at p. 692 [“Like any other contract,
an arbitration agreement may incorporate other documents by reference”]; see Fittante v.
Palm Springs Motors, Inc. (2003) 105 Cal. App. 4th 708, 716-717 [arbitration clause
satisfied the Armendariz requirements by incorporating the arbitration rules of the FAA
and the procedures of the California Arbitration Act].)


D. Dismissal of Class Claims
              Plaintiff contends the court erred in dismissing the class claims with
prejudice. We agree. Under Sandquist, supra, 1 Cal.5th 233, the determination of “who
decides whether the [arbitration] agreement permits or prohibits classwide arbitration, a
court or the arbitrator” is “in the first instance a matter of agreement, with the parties’
agreement subject to interpretation under state contract law.” (Id. at p. 241.) Interpreting
an arbitration agreement containing language similar to that used in this case, Sandquist
concluded that “[u]nder state law, these parties’ arbitration agreement allocates the
decision to the arbitrator.” (Ibid.) According to the court, “[t]he remedy when an issue
has erroneously been addressed by a court rather than an arbitrator is to remand with
instructions that the correct decision maker consider the issue anew. [Citations.] ‘[T]he
parties have not yet obtained the arbitration decision that their contracts foresee’
[citation]; remanding ‘enforc[es] the parties’ arbitration agreements according to their
terms’ [citation].” (Id. at p. 261.)
              Sandquist rejected the defendant’s argument “that state law requires
harmless error review in all cases before reversal will follow. [Citations.] [S]ome errors
are reversible per se. The error here falls within that class requiring automatic reversal
because its effects are ‘“unmeasurable”’ and ‘“def[y] analysis by ‘harmless-error’
standards.”’ [Citations.] We cannot say whether an arbitrator would have decided the
issue the same or differently. Indeed, to deny remand by insisting an arbitrator would
surely have agreed with the trial court’s view or our view of the merits of class

                                              24
availability is to recommit the very error complained of—deprivation of a decision by a
contractually agreed-upon decision maker. The denial of the parties’ right to their
agreed-upon decision maker is thus the sort of miscarriage of justice that requires reversal
without further harmless error analysis.” (Sandquist, supra, 1 Cal.5th at p. 261.)
               In its supplemental brief, defendant seeks to avoid this outcome and merely
argues this issue may not be considered on appeal. It asserts plaintiff “waived his right to
challenge the trial court’s authority to rule on the arbitrability of his class claims” by
urging it to determine whether the arbitration agreement encompassed class claims and
not raising the issue in the trial court. Such waiver, according to defendant, cannot be
excused on the basis Sandquist constituted new law because its rule “was not an
unforeseeable departure from existing law.”
               Defendant further contends the issue may not be considered for the first
time on appeal as a “purely legal issue” because “the question of who decides whether an
arbitration agreement is a mixed question of fact and law.” Citing Parsons v. Bristol
Development Co. (1965) 62 Cal. 2d 861, 865, defendant claims that while the
“interpretation of a written instrument remains a judicial function,” “the task ‘involves
what might properly be called questions of fact.’” But Parsons also said “[i]t
is . . . solely a judicial function to interpret a written instrument unless the interpretation
turns upon the credibility of extrinsic evidence. Accordingly, ‘An appellate court is not
bound by a construction of the contract based solely upon the terms of the written
instrument without the aid of evidence [citations], where there is no conflict in the
evidence . . . .’” (Ibid.)
               Here, defendant has not identified any conflict in the evidence. Thus, even
assuming there was a waiver, the issue is a purely legal one that we have discretion to
consider. (People v. Superior Court (Ghilotti) (2002) 27 Cal. 4th at 888, 901 & fn. 5
[because issue was purely legal, court would consider issue of when an evaluators’
reports may be examined for material legal error, even though issue was not raised in the

                                               25
courts below]; Bialo v. Western Mutual Ins. Co. (2002) 95 Cal. App. 4th 68, 73
[consideration of statute that became effective after judgment was entered held
“particularly appropriate . . . because if the [plaintiffs] are correct, [the statute] resurrects
their case”].) Here, as in Bialo, contemplation of Sandquist’s effect on this case is
especially proper because if it applies, it may potentially resurrect plaintiff’s class claims.
               “‘In determining whether an arbitration agreement applies to a specific
dispute, the court may examine only the agreement itself and the complaint filed by the
party refusing arbitration . . . .’ [Citation.] . . . Where, as here, ‘there is no “factual
dispute as to the language of [the] agreement” [citation] or “conflicting extrinsic
evidence” regarding the terms of the contract [citation], our standard of review of a trial
court order granting or denying a motion to compel arbitration under [Code of Civil
Procedure] section 1281.2 is de novo.’ [Citation.] ‘We are not bound by the trial court’s
construction or interpretation.’” (Rice v. Downs (2016) 247 Cal. App. 4th 1213, 1222-
1223.) “Because the language of the arbitration provision was not in dispute and no
conflicting evidence regarding its meaning was presented, we consider its meaning de
novo.” (Elijahjuan, supra, 210 Cal.App.4th at p. 20.)
               To do so, we follow Sandquist’s application of the law to the facts in that
case. Sandquist began by determining whether federal or state law governed its
determination of “the ‘who decides’ question.” It concluded state law did. “‘When
deciding whether the parties agreed to arbitrate a certain matter (including arbitrability),
courts generally . . . should apply ordinary state-law principles that govern the formation
of contracts.’ [Citations.] This default choice-of-law rule applies to the question whether
the availability of class arbitration is for an arbitrator or a court; insofar as the question
who decides ‘presents a disputed issue of contract interpretation,’ ‘state law, not federal
law, normally governs such matters.’” (Sandquist, supra, 1 Cal.5th at pp. 243-244.)
               Applying state law, Sanquist examined the three arbitration provisions
contained in the form agreements the plaintiff was required to sign. Sanquist noted: “All

                                               26
three arbitration provisions share the same basic structure and much of the same
language. All three contain two inclusive clauses that define the range of disputes that
must be ‘submitted to and determined exclusively by binding arbitration.’ Two of the
three add an exclusive clause that sets out a specific, limited set of disputes, otherwise
covered by the clause’s inclusive language, that are nevertheless withdrawn from the
arbitrator’s purview.” (Sandquist, supra, 5 Cal.5th at p. 245.) We concern ourselves
with only the court’s discussion of inclusive clauses, as the arbitration provision before us
does not contain any exclusive language.
              Turning to the language of the provisions, Sandquist noted the following
similarities. “First, the provisions extend to ‘any claim, dispute, and/or controversy
. . . between [me/myself] and the Company.’ This language is comprehensive. If a
dispute or controversy is between Sandquist and Lebo Automotive, as the one before us
surely is, and if it might otherwise be permissibly submitted to a court, as the question
whether class arbitration is available surely could be, this portion of the arbitration clause
suggests a choice to have the decision made by an arbitrator.
              “Second, the provisions extend to all claims ‘arising from, related to, or
having any relationship or connection whatsoever with my seeking employment with,
employment by, or other association with the Company . . . .’ (Italics added.) The
underlying claims in the first amended complaint assert that Lebo Automotive harassed
and discriminated against Sandquist on the basis of race in the course of his employment,
created a hostile work environment, and ultimately constructively discharged him. They
plainly arise from Sandquist’s employment with Lebo Automotive. The procedural
question those claims present—whether Sandquist may pursue his claims on a class
basis—directly arises from his underlying claims. Given that the provisions are intended
to sweep in disputes ‘having any relationship or connection whatsoever’ with Sandquist’s
employment, that the issue before us arises from a lawsuit over Sandquist’s employment



                                              27
would appear enough to satisfy this nexus requirement.” (Sandquist, supra, 1 Cal.5th at
pp. 245-246.)
                Here, the arbitration clause similarly applies to “all disputes and claims
arising out of or relating to the submission of this application” and “all disputes . . . which
might arise out of or relate to my employment with the company.” Such language
“suggests the ‘who decides’ question is an arbitrable one, but they are by no means
conclusive.” (Sandquist, supra, 1 Cal.5th at p. 246.)
                Sandquist thus considered “other principles applicable to the interpretation
of arbitration clauses and contracts generally.” (Sandquist, supra, 1 Cal.5th at p. 246.)
“Ultimately dispositive here are two other long-established interpretive principles. First,
under state law as under federal law, when the allocation of a matter to arbitration or the
courts is uncertain, we resolve all doubts in favor of arbitration. [Citations.] All else
being equal, this presumption tips the scales in favor of allocating the class arbitration
availability question to the arbitrator. [¶] Second, ambiguities in written agreements are
to be construed against their drafters. . . . [¶] Thus, where, as here, the written agreement
has been prepared entirely by the employer, it is a ‘well established rule of construction’
that any ambiguities must be construed against the drafting employer and in favor of the
nondrafting employee. [Citations.] Moreover, ‘[t]he rule requiring the resolution of
ambiguities against the drafting party “applies with peculiar force in the case of a contract
of adhesion. Here the party of superior bargaining power not only prescribes the words
of the instrument but the party who subscribes to it lacks the economic strength to change
such language.”’ [Citation.] On the record before us, there is no dispute that the
arbitration clauses were part of contracts of adhesion drafted by Lebo Automotive and
imposed as conditions of employment. [¶] This general principle of contract
interpretation applies equally to the construction of arbitration provisions. [Citations.]
Where the drafter of a form contract has prepared an arbitration provision whose
application to a particular dispute is uncertain, ordinary contract principles require that

                                               28
the provision be construed against the drafter’s interpretation and in favor of the
nondrafter’s interpretation.” (Id. at pp. 247-248.)
               Because “Lebo Automotive could have written the description of matters
within the arbitrator’s purview less comprehensively,” so as to “explicitly address[] any
unstated desire to have the availability of class arbitration resolved by a court,” but did
not, “it is Lebo that ‘drafted an ambiguous document, and . . . cannot now claim the
benefit of the doubt.’” (Sandquist, supra, 1 Cal.5th at p. 248.) Sandquist “conclude[d],
as a matter of state contract law, the parties’ arbitration provisions allocate the decision
on the availability of class arbitration to the arbitrator, rather than reserving it for a
court.” (Ibid.)
               Sandquist controls our interpretation of the arbitration provision at hand.
Given the similarities between the arbitration clauses in that case and here, and the other
principles addressed by Sandquist, we conclude the decision regarding whether class
arbitration is available was one that should have been made by the arbitrator in the first
instance. Under Sandquist, the trial court’s error in deciding the issue itself is reversible
per se. (Sandquist, supra, 1 Cal.5th at p. 261.)
                                               III
                                        DISPOSITION


               The request for judicial notice is granted. The appeal from the order
granting defendant’s motion to compel arbitration is treated as a petition for writ of
mandate. The petition is granted in part and denied in part. Let a peremptory writ of
mandate issue commanding the superior court to vacate that portion of its order
dismissing the class claims to allow the arbitrator to decide whether the arbitration clause
permits arbitration on a class-wide basis. In all other respects, the peremptory writ
challenging the order compelling arbitration is denied. The cause is remanded to the trial




                                               29
court for further proceedings consistent with this opinion. The parties shall bear their
own costs in this proceeding.




                                                  MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



FYBEL, J.




                                             30